UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2349


JOHN B. SHELTON,

                  Plaintiff - Appellant,

             v.

UNITED STATES POST OFFICE; EMPLOYEE ONE/JOHN DOE I; EMPLOYEE
TWO/JOHN DOE II, Supervisor,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00399-JRS)


Submitted:    May 28, 2009                  Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Shelton, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John B. Shelton appeals the district court’s orders

dismissing      his   complaint    filed    pursuant       to   the    Federal    Tort

Claims Act and Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), and denying his motion for

reconsideration.         We    have   reviewed      the    record      and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Shelton v. United States Post Office,

No. 3:08-cv-00399-JRS (E.D. Va. Oct. 17, 2008 & Oct. 30, 2008).

We deny as moot Shelton’s motion for a ten-day stay of this

appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented         in    the    materials

before    the   court   and    argument     would    not    aid      the    decisional

process.

                                                                              AFFIRMED




                                        2